Citation Nr: 0024269	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's audiometric test results of April 2000 
yielded findings consistent with literal designations of 
level V for the right ear and level IV for the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected bilateral hearing 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 4.85, 
4.87 including Diagnostic Code 6101 (1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.85 including Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The veteran has been afforded three VA audiometric 
examinations during the course of his appeal.  The first of 
these examinations was conducted in August 1996 and resulted 
in pure tone air conduction thresholds of 50, 55, 85, and 100 
decibels in the right ear at 1000, 2000, 3000 and 4000 hertz, 
respectively, with an average of 72.5 decibels, which more 
nearly approximates 73 decibels.  Like measurements in the 
left ear were 50, 35, 70 and 70 decibels resulting in an 
average of 56.25 decibels, which more nearly approximates 56 
decibels.  A speech discrimination score of 88 percent was 
recorded for both the right and left ears.  

In July 1997, the veteran offered testimony as to the 
difficulties he experienced relative to his bilateral hearing 
disability.  According to the veteran, he was unable to 
tolerate noise or crowds and that exposure to such would 
cause him to hear "double" and become nauseous and 
confused.  

The second evaluation occurred in April 1999.  At that time, 
pure tone air conduction thresholds of 50, 55, 85, and 105 
decibels were recorded for the right ear at 1000, 2000, 3000 
and 4000 hertz, respectively, resulting in an average of 
73.75 decibels, which more nearly approximates 74 decibels.  
Like measurements in the left ear were 45, 40, 70 and 85 
decibels resulting in an average of 60 decibels.  A speech 
discrimination score of 84 percent was recorded for the right 
ear and 94 percent for the left ear.  

The results of the most recent examination performed in April 
2000 included pure tone air conduction thresholds of 50, 60, 
85 and 100 decibels in the right ear at 1000, 2000, 3000 and 
4000 hertz, respectively.  Like measurements of the left ear 
were 55, 45, 75 and 80 decibels.  The average of the pure-
tone thresholds of the right ear was 73.75, which more nearly 
approximates 74 decibels, while the average on the left was 
63.75 decibels, which more nearly approximates 64 decibels.  
A speech discrimination score of 76 percent was recorded for 
the right ear with 82 percent noted for the left ear.  

The Board notes that, effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's bilateral hearing loss is warranted.

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's audiometric tests conducted in 
August 1996 and April 1999, a numeric score of III for the 
right ear and II for the left ear is obtained.  Table VII of 
§ 4.87 (1998) and Table VII of § 4.85 (1999) provide for the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100 when the veteran has these numeric scores.  

However, when the criteria are applied to the results of the 
most recent test conducted in April 2000, a numeric score of 
V for the right ear and IV for the left ear is obtained.  
Table VII of § 4.87 (1998) and Table VII of § 4.85 (1999) 
provide for the assignment of a 10 percent evaluation under 
Diagnostic Codes 6101 and 6100, respectively, when the 
veteran has these numeric scores.  

Consequently, an increased evaluation for the veteran's 
bilateral hearing loss is not warranted under the provisions 
of either the old or the new rating schedule and the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the service-connected 
bilateral hearing loss.  

It is noted that, in the appellant's brief on appeal 
submitted in August 2000, the veteran's representative 
contended that the RO had not considered whether entitlement 
to an extraschedular award of benefits in accordance with 
38 C.F.R. § 3.321(b)(1), was appropriate for the veteran's 
bilateral hearing loss.  38 C.F.R. § 3.321(b)(1) provides 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, then an extraschedular evaluation will 
be assigned.  

Initially, the Board notes that the RO has, in fact, 
consistently determined that there was no evidence that this 
case presented such an exceptional or unusual disability 
picture such as to warrant extraschedular consideration.  
Furthermore, the Board finds that there is no indication that 
the schedular criteria are inadequate for the purpose of 
evaluating the veteran's service-connected bilateral hearing 
loss, since there has been no showing that this disability 
has caused marked interference with his employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that 
this disability has otherwise rendered impracticable the 
application of the regular schedular standards.  

As evidence has not been presented to show that the veteran's 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule, the Board finds 
that consideration under the provisions of 38 C.F.R. § 3.321 
is not appropriate.  


ORDER

An increased rating for the service-connected bilateral 
hearing loss is denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 

